UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-6559


DUSTIN C. WILSON,

                Plaintiff - Appellant,

          v.

LIEUTENANT TINCHER; SERGEANT LUNDY; WARDEN WRIGHT; GRIEVANCE
COUNSELOR WALLS; NURSE PAYNE,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Norman K. Moon, Senior
District Judge. (7:15-cv-00134-NKM-RSB)


Submitted:   July 21, 2016                  Decided:   July 22, 2016


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dustin Chase Wilson, Appellant Pro Se.     Nancy Hull Davidson,
Assistant Attorney General, Richmond, Virginia; Rosalie Fessier,
TIMBERLAKE, SMITH, THOMAS & MOSES, PC, Staunton, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Dustin C. Wilson seeks to appeal the district court’s order

granting one defendant’s motion to dismiss and granting in part

and denying in part the remaining defendants’ motion for summary

judgment.     This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral    orders,    28    U.S.C.   § 1292     (2012);    Fed.       R.    Civ.    P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).       The order Wilson seeks to appeal is neither a final

order nor an appealable interlocutory or collateral order.                            See

Robinson    v.   Parke-Davis     &   Co.,   685 F.2d 912,    913    (4th       Cir.

1982).       Accordingly,      we    dismiss      the     appeal    for       lack     of

jurisdiction.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this    court   and   argument     would   not     aid    the    decisional

process.



                                                                              DISMISSED




                                        2